Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 11, 16 and 18 are allowable because the prior art fail to teach or render obvious to teach the claim limitation: a processor that determines a number of bits for hybrid automatic request acknowledgement (HARQ-ACK] based on the total DAI and not based on a counter DAI, and bundles HARQ-ACK bits in one cell group; and a transmitter that transmits the HARQ-ACK, wherein the DCI indicates a physical uplink shared channel (PUSCH) for transmitting the HARQ-ACK, and wherein the total DAI included in the DCI is related to information of a physical downlink shared channel (PDSCH).

He et al. US 20180034610 A1 [0066] FIG. 8 illustrates DAI-2 and DAI determination according to some embodiments. The HARQ-ACK bundling window 800 of four subframes contains ten aggregated CCs 802, in which subframes 804 having indexes n, n+1, n+2 and n+3 are shown. The CCs 802 in each subframe 804 include a PDSCH CC 810 that contains a PDSCH transmission or a non -PDSCH CC 812 that does not contain a PDSCH transmission. In particular, in FIG. 8 the new Z-bit DAI-2 field and the 2-bit legacy DAI field in DCI format 0/4 may be combined to a joint DAI field 806 that indicates the total number of subframes with PDSCH transmissions. However, the prior art fails to teach the claim limitation cited above.

Fu et al. US 20180019842 A1 teaches in para. [0004] A DL DAI is a counter sent from a base station (eNB) to a user equipment (UE), and is used to indicate the total number of PDCCHs/EPDCCHs. And para. [0067] the bit number determination unit is to determine the number of bits of HARQ-ACK feedback information of cells configured for the UE to be transmitted in a physical uplink shared channel (PUSCH) or a physical unlink control channel (PUCCH) of a current uplink subframe, according to a value of an uplink downlink assignment index (UL DAI) obtained from an uplink grant (UL Grant) and the number of PDSCH subframes and PDCCH/EPDCCH subframes indicating downlink semi-persistent scheduling release received in a HARQ-ACK bundling window. Para.  [0105] DL DAI counting is applicable to a situation where a UE is 

Yang et al. US 20130223299 in para. [0262] teaches the UL-DAI, the UE determines an ACK/NACK response according to the UL-DAI (step S1430). However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 11-18 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/18/2020, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claim 11 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468